DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 of US Application No. 16/354,350, filed on 15 March 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 15 March 2019 and 09 December 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “terminal device authentication unit configured to determine”, “communication unit configured to communicate” and “control unit configured to cause a display device provided in the vehicle to output a screen” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner has identified the following corresponding structures:
terminal device authentication unit – processor (specification at page 11, lines 10-13);
communication unit – NFC/wireless communication enabled device (specification at page 11, lines 10-13);
control unit – controller or central processing unit (see https://www.dictionary.com/browse/ control-unit).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yae (US 2016/0150066 A1).

Regarding claims 1 and 10, Yae discloses a method and apparatus for providing in-vehicle Bluetooth pairing and teaches:
a terminal device authentication unit configured to determine whether a terminal 5device of a user registered as a user of a vehicle in advance is present around or within the vehicle (Bluetooth pairing in an in-vehicle head unit 10 includes initiating connection with a pre-registered first user device 20, e.g., smartphone, upon application of power to vehicle – see at least ¶ [0052]); 
a communication unit configured to communicate with the terminal device (Bluetooth module 310 – see at least Fig. 3 and ¶ [0065]); and 
a control unit configured to cause a display device provided in the vehicle to output a screen for setting communication between the communication unit and the 10terminal device in a case where it is determined by the terminal device authentication unit that the terminal device is present and the display device is started up (after canceling automatic pairing, head unit 10 may display a screen for registering or selecting a device for pairing – see at least Fig. 2 and ¶ [0058]; signal detection module 330 detects RSSI and may select and sort an external user device 20 that can be paired based on RSSI – see at least ¶ [0067]; pairing begins after power is applied to head unit 10 – see at least ¶ [0066]).  

Regarding claim 2, Yae further teaches:
wherein the terminal device authentication unit authenticates the terminal device 15in a case where the terminal device authentication unit and the terminal device are present within a predetermined distance (Bluetooth pairing with a pre-registered user device – see at least ¶ [0028]; i.e., pairing with devices within Bluetooth communication range and only with pre-registered user).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yae in view of Peirce (US 2014/0270172 A1).

Regarding claim 3, Yae further teaches: 
wherein the terminal device authentication unit determines that authentication of 20the terminal device has succeeded in a case where first key data acquired from the terminal device and second key data [ ] are coincident with each other (connection request is approved when a user-inputted passkey value is the same as a passkey value in a connection request message on the head unit – see at least ¶ [0025]).  

Yae fails to teach the second key data acquired from a management device.

However, providing authentication keys from remote devices is known in the art. Peirce, for example, discloses a system for establishing a secure communication channel between a vehicle and a mobile device and teaches:
the second key data acquired from a management device (private keys are created at a service provider 22 and sent to the mobile device and the vehicle telematic unit – see at least Fig. 2 and ¶ [0039]-[0040]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for providing in-vehicle Bluetooth pairing of Yae to provide for acquiring key data from a management device, as taught by Peirce, to establish Bluetooth communication with greater security than standard protocols (Peirce at ¶ [0038]).

Regarding claim 4, Yae further teaches:
wherein the communication unit is started up in a case where it is determined by the terminal device authentication unit that the authentication of the terminal device has succeeded, and communicates with the terminal device (after receiving user approval from the user device, head unit 10 sets Bluetooth communication with the corresponding device and completes pairing – see at least ¶ [0111]).  

Regarding claim 5, Yae further teaches:
wherein in a case where the authentication has succeeded, the terminal device authentication unit transmits information required for setting communication between the communication unit and the terminal device, acquired from the management device or 10the terminal device, to the control unit (registered devices may be presented on a display screen for selecting a device for pairing – see at least Fig. 2 and ¶ [0058]).  

Regarding claim 6, Yae further teaches:
wherein the control unit causes a storage unit to store information relating to a terminal device of a user 15of the vehicle acquired from the management device or the terminal device, and causes the display device provided in the vehicle to output a screen for setting communication with a terminal device, corresponding to information relating to terminal information read out from the storage unit, to the corresponding terminal device in a case where it is determined by the terminal device authentication unit that the terminal device 20is present and the display device is started up (registered devices may be presented on a display screen for selecting a device for pairing – see at least Fig. 2 and ¶ [0058]).  

Regarding claim 7, Yae further teaches:
wherein the terminal device authentication unit acquires the information relating to a terminal device of a user of the vehicle, registered on the basis of request from a user36 in the management device, from the management device, and causes the storage unit to store the acquired information (device may be registered – see at least ¶ [0053]; registered devices may be presented on a display screen for selecting a device for pairing – see at least Fig. 2 and ¶ [0058]).  

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666